DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on September 24, 2021 and wherein the Applicant has amended claims 1, 3, 7 and cancelled claim 2. 
In virtue of this communication, claims 1, 3-10 are currently pending in this Office Action.
With respect to the Claim Interpretation of the claimed term “a calculation unit” in claim 7 under 35 U.S.C. 112(f), as set forth in the previous Office Action, the applicant has not addressed this issue and therefore, the Claim Interpretation of the claimed term “a calculation unit” in claim 7 under 35 U.S.C. 112(f), as set forth in the previous Office Action, is maintained and associated rejection of claim 7 under 35 U.S.C. 112(a)/(b) is also maintained as set forth below.
With respect to the objection of claims 2-3 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 2, and argument, see paragraph 3 of page 6 in Remarks filed on September 24, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 2-3 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-6 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claim 2, and argument, see paragraph 5 of page 6 (excluding the rejection of claims 7-10) in Remarks filed on September 24, 2021, have been fully considered and the argument is persuasive. Therefore, the 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn, but rejection of claims 7-10 under 35 USC § 112(b), about the claimed term “a calculation unit” is maintained, as set forth below.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action with respect to the rejection of claims 7-10 under 35 USC § 112(a).

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action with respect to the rejection of claims 7-10 under 35 USC § 112(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “determining that the condition is satisfied when the timer has expired” and “… for performing echo cancelation when a condition is satisfied” which is confusing because (1) it is unclear whether the earlier “the condition” herein is the same as later “a condition” or not and (2) since “the condition” has an insufficient antecedent basis for the limitation, which causes confusing because it is unclear what “the condition” is to be satisfied “when the timer has expired” and thus, renders claim indefinite. It appears that “the condition” herein would be referred to “when the timer has expired”, and if it is, claim language must be positively relating “(a) condition” with “that the timer has expired”, for example, --a condition that the timer has expired--  or similar. Claims 3-6 are rejected due to the dependencies to claim 1.
Claim 7 is further rejected for the at least similar reason as described in claim 1 above, since claim 7 recites the similar deficient features as recited in claim 1. Claims 8-10 are rejected due to the dependencies to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yousefi et al (US 20130322555 A1, hereinafter Yousefi) and in view of reference Michel et al (US 6147979 A, hereinafter Michel).
Claim 1: Yousefi teaches a method of performing power-saving echo cancellation (title and abstract, ln 1-15, fig. 1 and echo cancellation in fig. 4), comprising:
providing an echo canceler which includes M operational segments (taps in the echo cancellation filter, para [0021], all portion of the echo cancellation filter, abstract);
operating the echo canceler in a power-saving mode by deactivating m operational segments among the M operational segments (powering down taps or portion of the echo cancelation filter, abstract, para [0022]; specifically, turning off one or more taps of the crosstalk cancellation filter 214, and rest of the number of the filter taps operating, para [0047]-[0048]; step 520 to the step 540 in fig. 5) and activating M-m operational segments among the M operational segments for performing echo cancelation (turning off one or more taps of the crosstalk cancellation filter 214, etc. but rest of taps from the full number of taps activated, and the discussion above, para [0047]-[0048]);
determining whether a condition is satisfied (cable length is determined to greater than or equal to a threshold length at step 520 in fig. 5, which is equivalent to check whether the cable length is less than threshold length at step 520 in fig. 5)

operating the echo canceler in a data mode by activating the M operational segments for performing echo cancelation when a condition is satisfied (e.g., the cable length is greater than or equal to a threshold value, from step 520 to the step 530 in fig. 5), wherein M is an integer larger than 1 and m is a positive integer smaller than M (the number of taps, para [0048], and thus, inherency, the number of the filter taps and some of the number of the filter taps are inherently positive integer numbers).
However, Yousefi does not explicitly teach wherein determining whether a time has expired when the echo canceler is performing echo cancelation in the power-saving mode; determining that the condition is satisfied when the timer has expired.
Michel teaches an analogous field of endeavor by disclosing a method of echo cancellation with two modes (title and abstract, ln 1-12 and figs. 4-5) and wherein a timer is disclosed (e.g., a subband echo canceller 124 timer at step 146 in figs. 9A-9B) and wherein 
determining whether a timer has expired when the echo canceler is performing echo cancelation (by using the full-band echo canceller 126 in fig. 6 and at step 142) in a power-saving mode (the echo canceler 124 as subband echo canceller turned off at this time, and the echo canceller 126 being turned on at step 142 in fig. 9A, i.e., power-saving mode due to subband echo canceller 124 inherently consuming more powers for separate calculation of each of the subbands than full-band echo canceller 126 with one calculation of one input signal, etc., col 10, ln 35-44); 

operating the echo canceler in a data mode (turning on EC 124 and turning off EC 126 at step 166, after step 164 in fig. 9B) for benefits of achieving an improvement in echo cancellation performance by achieving higher degree of echo cancellation with high speed analog echo cancellation (col 2, ln 36-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the timer and wherein determining whether the timer has expired when the echo canceler is performing echo cancelation in the power-saving mode; determining that the condition is satisfied when the timer has expired when the timer has expired; and operating the echo canceler in a data mode, as taught by Michel, to the determination that the condition is satisfied and operating the echo canceler in the data mode in the method of performing power-saving echo cancellation, as taught by Yousefi, for the benefits discussed above.
Claim 3: the combination of Yousefi and Michel further teaches, according to claim 1 above, the method further comprising:
resetting the timer and the echo canceler entering the power-saving mode (Michel, at step 146 from the step 178 in figs. 9A-9B) after the echo canceller has been performing echo cancelation in the data mode longer than a predetermined period of time (Michel, more than three consecutive of the echo canceller 126 timer B, step 178 is executed, col 16, ln 23-45).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yousefi (above) and in view of references Michel (above) and Basburg-Ertem et al (US 20020041678 A1, hereinafter Michel, hereinafter Basburg-Ertem).
Claim 4: the combination of Yousefi and Michel teaches all the elements of claim 4, according to claim 1 above, except
detecting a signal-to-noise ratio when the echo canceler is performing echo cancelation in the power-saving mode; and determining that the conditioned is satisfied when the signal-to-noise ratio is smaller than a predetermined value.
Basburg-Ertem teaches an analogous field of endeavor by disclosing a method for echo cancellation (title and abstract, ln 1-13 and fig. 1) and wherein detecting a signal-to-noise ratio (SNR is determined from an encoder, para [0041]; or SNR estimate in a noise reduction unit 16 of the encoder, para [0051]) when the echo canceler is performing echo cancelation in the power-saving mode (higher SNR condition where adaptive filter coefficients update directed controlled by an output of the double-talk detection of the element 76 in fig. 6); and determining that the conditioned is satisfied when the signal-to-noise ratio is smaller than a predetermined value (when the SNR is less than a certain level, and the adaptive filter has completed the initial convergence period, para [0051]) for benefits of achieving an improvement in echo cancellation performance by assuring a convergence of the adaptive filter optimally in variety of noisy environment (para [0006]; dual mode, para [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein detecting the signal-to-noise ratio 
Claim 5: the combination of Yousefi, Michel, and Basburg-Ertem further teaches, according to claim 4 above, when determining that the signal-to-noise ratio is not smaller than the predetermined value in the data mode, the echo canceler entering the power-saving mode (Basburg-Ertem, otherwise, when the SNR is higher than the certain level, the secondary double-talk detector 70 used to directly control the adaptive filter coefficient update via the double-talk decision 76 in fig. 6, para [0051], and abstract).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yousefi (above) and in view of references Michel (above) and Koga (JP 2006-157498 A).
Claim 6:  the combination of Yousefi and Michel teaches all the elements of claim 6, according to claim 1 above, except 
calculating a power of each operational segment based on a coefficient of each operational segment, wherein the power of each operational segment among the m operational segments which is deactivated in the power-saving mode is smaller than a threshold value.
Koga teaches an analogous field of endeavor by disclosing a method for echo cancellation (title and p.2, para [0005]-[0007], paragraphs of p.3, and fig. 10) and wherein calculating a power of each operational segment based on a coefficient of each operational segment (size of the filter 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the m operational segments and wherein 
calculating the power of each operational segment based on the coefficient of each operational segment, wherein the power of each operational segment among the m operational segments which is deactivated in the power-saving mode is smaller than the threshold value, as taught by Koga, to the m operational segments in the method, as taught by the combination of Yousefi and Michel, for the benefits discussed above.
Claim 7 has been analyzed and rejected according to claim 6 above and the combination of Yousefi, Michel, and Koga further teaches an electronic system (Yousefi, PHY 108 of a transceiver 202 in fig. 2A and details in figs. 2b-2d, and Koga, a system in fig. 10) with power-saving echo cancellation mechanism (Yousefi, powering down taps or portion of the echo 
an echo canceller (included in crosstalk canceller 214, para [0022]) including M operational segments and configured to:
 perform echo cancelation in a data mode (Yousefi, determined by the cable length compared to a threshold value, from step 520 to the step 530 in fig. 5; Michel, EC 124 turned on and EC 126 turned off at step 166 in fig. 9B, and Koga, determined by the threshold value, the last paragraph of p.3) or in a power-saving mode (Yousefi, from step 520 to the step 540 in fig. 5, Michel, EC 126 turned on and EC 124 turned off at step 142 in fig. 9A, and Koga, by excluding filter taps that has less than the threshold value, the last paragraph of p.3); and
perform echo cancelation in the data mode when a condition is satisfied during the power-saving mode (Yousefi, cable length is determined as a condition in fig. 5, and Michel, a timer expired, e.g., 5 seconds is passed and other conditions at step 164, entering into step 166 and at step 166, the turning EC 126 off which was on previously and turning EC 124, or data mode, on and the discussion in claim 1 above);
a calculation unit configured to calculate a power of each operational segment among the M operational segments (Yousefi, part of control module 280 in figs. 2B-2D, and Koga, part of tap control circuit 112, specifically for calculating power of the tap based on the returned coefficient signal 115 in fig. 10); and
a control circuit (other part of the control module 280 in figs. 2B-2D and Koga, including the rest of the tap control circuit 112 in fig. 10) configured to: 

determining whether a timer has expired when the echo canceler is performing echo cancelation (Michel, by using the full-band echo canceller 126 in fig. 6 and at step 142) in a power-saving mode (Michel, the echo canceler 124 as subband echo canceller turned off at this time, and the echo canceller 126 being turned on at step 142 in fig. 9A, i.e., power-saving mode due to subband echo canceller 124 inherently consuming more powers for separate calculation of each of the subbands than full-band echo canceller 126 with one calculation of one input signal, etc., col 10, ln 35-44); and
determining that the condition is satisfied when the timer has expired (Michel, if the decibel reduction is greater than 12 dB for two timer periods of echo canceller 124 at step 164 in fig. 9B, col 14, ln 16-27; and vise verse in full-band echo canceller 126 timer from steps 168-178 in fig. 9B), wherein:
a power of each of the m operational segments among the M operational segments is smaller than a threshold value; 
M is an integer larger than 1; and 

Claim 8: the combination of Yousefi, Michel, and Koga further teaches, according to claim 7 above, wherein the M operational segments form an adaptive filter configured to adjust a first through an Mth coefficients according to an original far-end signal (Yousefi, one of the filters in fig. 4, the filter is updated based on far-end signal outputted from TX ain fig. 4, Michel, the adaptive filter within the canceller 406 in fig. 4, and Koga, via the output unit 107 to adjust, output, or stop output the filter coefficients based on a far end signal outputted from the delay network 105 via element 111 and 112 or outputted from element 106 in fig. 10) and an error signal (Yousefi, also based on the error signal outputted from the adder 408, Michel, the signal from an element 408 to the Controller 406 in fig. 4, and Koga, also based on the output signal outputted from the adder 117 in fig. 10), and generate a first through an Mth estimated echo signals (Yousefi, the correction signal 140 in fig. 4, para [0043], Michel, the signal 410 in fig. 4, and Koga, outputted from the multipliers 108 in fig. 10).
Claim 9: the combination of Yousefi, Michel, and Koga further teaches, according to claim 8 above, wherein:
the echo canceler is further configured to generate the error signal by subtracting an overall estimated echo signal from a near-end echo signal (Yousefi, via the adder by the correction signal 410 from a near-end signal through the path 412 in fig. 4, Michel, via the adder 408 by subtracting the signal 410 from the signal inputted to the adder, including 412 in fig. 4, and Koga, through the adder 117 on the signal outputted from the summing element 
Claim 10: the combination of Yousefi, Michel, and Koga further teaches, according to claim 8 above, wherein:
the control circuit is further configured to transmit a coefficient of each operational segment to the calculation unit (Koga, through the signal 115 feedback from the output unit 107 to the element 112 in fig. 10 and the part of element 112 functions as calculating the power of the coefficient tap in fig. 10); and
the calculation unit is further configured to calculate a power of each operational segment according to the coefficient of each operational segment (Koga, generating the control signal to each of output units 107 from the element 112 in fig. 10).
 
Response to Arguments

Applicant's arguments filed on September 24, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been at least added to claims 1, 7, a response is considered necessary for several of applicant’s arguments since references Yousefi and Michel will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1, similar to claim 7, under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “Clearly Michel’s 
In response to the argument cited above, the examiner respectfully disagrees because the applicant completely ignore what the primary prior art Yousefi teaches and the second prior art Michel does not have to disclose what the primary prior art Yousefi has taught. For example, Yousefi teaches a single echo cancelation (adder 408, a canceller 406 having at least adaptive filter in fig. 4) at a power-saving mode by deactivating m operational segments and activating M-m operational segments (less taps of filter being used than a full number of taps of the filter by turning off one or more taps of the crosstalk cancellation filter 214, the rest of the taps operated for echo cancelation, para [0022], para [0047]-[0048] and the discussion in claim 1 of the office action above) and the same echo cancelation at a data mode (a normal operating parameters at step 530 in fig. 5 and the discussion in claim 1 of the office action above), and further teaches a condition is detected and judged to switch the filter between the two modes above (cable length is detected), and therefore, Yousefi has disclosed the argued features about single echo canceler with two working modes switched according to the condition above, and as discussed in the office action, indeed, Yousefi’s condition above is not claimed expiration of a timer, but Michel teaches this timer used to be conditioned for switching between two working modes of the echo cancelation. It would have been obvious for one having ordinary skill in the art before the filing date of the claimed invention to modify Yousefi’s disclosure such as “condition” with the Michel’s “condition” that is expiration of Michel’s timer discussed above. Again, Michel does not have to teach features Yousefi has taught and thus, the argument is not persuasive and the prior art rejection of claim 1 under 35 USC 103(a) is maintained. For the at least similar reasons discussed above, the prior art rejection of independent claim 7 and dependent claim 3-6, 8-10 are maintained.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654